HENDERSON, District Judge.
Respondent has objected to certain interrogatories propounded by libelant. The court has been advised that libelant has withdrawn interrogatory 11 and that respondent has withdrawn objections to interrogatory 14, as modified by agreement of counsel. These objections are therefore no longer before the court.
Interrogatories 5, 6, 7, 15 and 16 include demands that copies of log books, respondent’s dispatcher’s sheet, Tug Masters’ reports of casualty, surveyors’ reports and photographs be attached to the answers to interrogatories. Respondent has objected to these interrogatories on the ground that production of such items should be obtained by motion of libelant under Admiralty Rule 32, 28 U.S.C.A. (requiring a showing of good cause) and not by interrogatories under Rule 31. Libelant has urged that this court determine as a matter of policy that routine production of documents may be obtained by interrogatories, thereby obviating an additional motion to this court. While a few cases support libelant’s suggestion [see, e.g. Alfred Pearson & Co., Ltd. v. Hayes, 9 F.R.D. 210 (S.D.N.Y.1949)], the weight of recent authority under both the Admiralty Rules and the Federal Rules of Civil Procedure support an express adherence to the rules as written. Alltmont v. United States, 177 F.2d 971 (3d Cir. 1950), cert, denied 339 U.S. 967, 70 S.Ct. 999, 94 L.Ed. 1375 (1950); Blau v. Lamb, 20 F.R.D. 411 (S.D.N.Y.1957); Harris v. Marine Transport Lines, Inc., 22 F.R.D. 484 (E.D.N.Y.1958); Stone v. Marine Transport Lines, Inc., 23 F.R.D. 222 (D.Md.1959); Harvey v. Levine, 25 F.R.D. 15 (N.D.Ohio 1960); Payer, Hewitt & Co. v. Bellanca Corp., 26 F.R.D. 219 (D.Del.1960). Even if the interrogatories and objections were viewed as equivalent to-a motion to this court under Admiralty Rule 32, no affidavits have been submitted by libelant from which a finding of good cause for production might be made. Objections sustained, except that respondent shall answer the first question in Interrogatory 16.
9. Objection overruled.
10. Objection sustained.
So ordered.